           Case 1:17-cv-01141-BAM Document 31 Filed 11/05/20 Page 1 of 4


1
2
3
4                                       UNITED STATES DISTRICT COURT

5                                     EASTERN DISTRICT OF CALIFORNIA

6
     OLGA ORDAZ,                                           )   Case No.: 1:17-cv-01141-BAM
7                                                          )
              Plaintiff,                                   )   ORDER GRANTING MOTION FOR
8                                                          )   ATTORNEYS’ FEES PURSUANT TO 42 U.S.C.
             v.                                            )   § 406(b)
9                                                          )
     ANDREW M. SAUL,1 Commissioner of                      )   (Doc. No. 25)
10                                                         )
     Social Security,                                      )
11                                                         )
                      Defendant.
12
13           Pending before the Court is counsel for Plaintiff Olga Ordaz’s (“Plaintiff”) motion for
14   attorneys’ fees pursuant to 42 U.S.C. § 406(b). (Doc. No. 25). The Commissioner of Social Security
15   (the “Commissioner”) has filed a response to the motion analyzing the fee request but taking no
16   position as to its reasonableness. (Doc. No. 30). Having reviewed the motion and its supporting
17   documentation, as well as the case file, the Court GRANTS the motion and awards attorneys’ fees in
18   the amount of $10,449.75.
19   I.      Relevant Background
20           Melissa Newel of Newel Law entered into a written contingent fee agreement with Plaintiff
21   dated August 7, 2017, which provided, in relevant part:
22           “If attorney is successful in vacating or remanding the adverse agency decision in
23           whole or in part, Client agrees to pay a fee equal to twenty five percent (25%) of the
             total amount of any past-due benefits awarded to Client, including any dependents’
24           benefits, subject to the approval of the Court. It is understood that this contingent fee is
             to be withheld from past-due benefits awarded by the Social Security Administration
25           and paid directly to the attorney.”
26
27
     1
             Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
28   Procedure, Andrew M. Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit.


                                                               1
            Case 1:17-cv-01141-BAM Document 31 Filed 11/05/20 Page 2 of 4


1    (Doc. No. 25-1).

2            On August 23, 2017, Plaintiff filed this action seeking judicial review of the Commissioner’s

3    denial of benefits. (Doc. No. 1). After Plaintiff filed her Opening Brief, the parties stipulated to a

4    voluntary remand of the case for further administrative proceedings pursuant to sentence four of 42

5    U.S.C. § 405(g), which the Court approved on January 10, 2018. (Doc. Nos. 14, 19-20.) On October

6    16, 2018, the Court approved the parties’ stipulation to award Plaintiff $1,928.95 in attorneys’ fees

7    pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc. No. 23.) On remand,

8    the Commissioner issued a decision to grant Plaintiff’s application for benefits and, on March 17, 2020,

9    issued a notice indicating that Plaintiff was entitled to receive $83,590.00 in retroactive benefits. (Doc.

10   No. 25-3.)

11           In the present Motion, Plaintiff’s counsel asks the Court to award attorneys’ fees in the amount

12   of $10,449.75. (Doc. No. 25.) Plaintiff’s counsel contends this fee is reasonable in light of the services

13   rendered and results achieved. (Doc. No. 25 at 3-5.) Additionally, the fee counsel seeks is twelve and a

14   half percent (12.5%) of the past-due benefits payable to Plaintiff. (Id. at 4.) The Commissioner filed a

15   statement in response to the Motion providing an analysis of the fee request but taking no position

16   regarding its reasonableness. (Doc. No. 30.)

17   II.     Legal Standard

18           An attorney may seek an award of fees for representation of a Social Security claimant who is

19   awarded benefits:

20           Whenever a court renders a judgment favorable to a claimant . . . who was represented
             before the court by an attorney, the court may determine and allow as part of its
21           judgment a reasonable fee for such representation, not in excess of 25 percent of the
             total of the past-due benefits to which the claimant is entitled by reason of such
22
             judgment. . ..
23
     42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)
24
     controls fees awarded for representation of Social Security claimants). A contingency fee agreement is
25
     unenforceable if it provides for fees exceeding twenty-five percent of past-due benefits. Gisbrecht,
26
     supra, 535 U.S. at 807.
27
     III.    Discussion and Analysis
28
             District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”
                                                          2
            Case 1:17-cv-01141-BAM Document 31 Filed 11/05/20 Page 3 of 4


1    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

2    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

3    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

4    the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

5    consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

6    excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

7    Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

8            In this case, after carefully considering the fee agreement and the applicable law, the Court

9    finds Plaintiff’s counsel’s requested fees to be reasonable. In support of the motion for attorneys’ fees

10   under 42 U.S.C. § 406(b), Plaintiff’s counsel attached the contingent fee agreement which provided

11   for a contingent fee of twenty-five percent of any awarded retroactive benefits. (Doc. No. 25-1.)

12   Plaintiff’s counsel accordingly accepted the risk of loss in the representation. Plaintiff’s counsel

13   additionally expended a total of 9.65 hours while representing Plaintiff before the District Court. (Doc.

14   No. 25-2.) The requested fee amount represents approximately twelve and a half percent (12.5%) of

15   past-due benefits and is within the applicable maximum. As a result of counsel’s work, the matter was

16   remanded for further proceedings and the Commissioner awarded Plaintiff benefits.

17           Plaintiff’s counsel provided a copy of the notice of award and the motion for attorney’s fees to

18   Plaintiff. (Doc. No. 27.) Although served with the motion, Plaintiff did not challenge the requested

19   fees which attests to their reasonableness. Likewise, the Commissioner, in its advisory capacity, also

20   declined to dispute the propriety of the amount of the fees requested by Plaintiff’s counsel. (Doc. No.

21   26.)

22           Additionally, there is no indication counsel performed in a substandard manner or engaged in

23   severe dilatory conduct to the extent that a reduction in fees is warranted. To the contrary, Plaintiff

24   was able to secure a fully favorable decision and remand for further proceedings, including an award

25   of past-due benefits. Accordingly, the Court finds the fees sought by counsel are reasonable in light

26   the results achieved in this action, and the amount does not exceed twenty-five percent maximum

27   permitted under 42 U.S.C. § 406(b).

28

                                                          3
            Case 1:17-cv-01141-BAM Document 31 Filed 11/05/20 Page 4 of 4


1    IV.      Conclusion and Order

2             Based upon the foregoing, the Court ORDERS:

3             1.    Plaintiff’s counsel’s motion for attorneys’ fees under 42 U.S.C. § 406(b) (Doc. No. 25)

4    is GRANTED;

5             2.    Plaintiff’s counsel is awarded $10,449.75 in attorneys’ fees pursuant to 42 U.S.C. §

6    406(b); and

7             3.    Plaintiff’s counsel shall compensate Plaintiff in the amount of $1,928.95 for fees

8    previously awarded pursuant to the EAJA.

9
10   IT IS SO ORDERED.

11
           Dated:   November 5, 2020                         /s/ Barbara    A. McAuliffe           _
12                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
